Case: 13-10832    Date Filed: 12/06/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-10832
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:12-cr-00188-ACC-DAB-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

PAUL C. LORENZ, III,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                (December 6, 2013)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

      James W. Smith III, appointed counsel for Paul Lorenz III in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396

(1967). Our independent review of the entire record reveals that counsel=s
              Case: 13-10832     Date Filed: 12/06/2013   Page: 2 of 2


assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel=s

motion to withdraw is GRANTED, and Lorenz=s conviction and sentence are

AFFIRMED.




                                         2